DETAILED ACTION
This action is in response to the Amendment dated 26 January 2022.  Claims 1, 5, 6, 9, 11, 15, 16 and 19 are amended.  No claims have been added or cancelled.  Claims 1, 4-11 and 14-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 4-5, 8, 10, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Baugh et al. (US 2014/0297787 A1).

As for independent claim 1, Straub teaches a method comprising:
identifying, by a processor, an application [(e.g. see Straub paragraph 0236) ”At 920 an application definition is received. As discussed herein, the application definition can include any information needed in order to create at least a minimally ].
displaying, by the processor to a user, a list of selectable features [(e.g. see Straub paragraph 0237 and Fig. 15A-17B) ”At 940 a feature selection wizard is generated. A feature selection wizard as used herein represents a set of one or more UIs that guide a user during the development process of a mobile application that utilizes one or more pre-defined cloud-accessible services. The feature selection wizard can implement one or more workflows each associated with a part of the application development process. In one embodiment, the feature selection wizard can prompt or otherwise guide a user to specify features, UI modules, Business Object, or the like that can be used with the mobile application”].  Examiner notes that, as depicted in Figs. 15A-17B, the wizard shows lists of visual design features that are selectable by the user.
receiving, by the processor from the user, at least one selection from the list [(e.g. see Straub paragraphs 0238, 0239 and Fig. 15A-17B) ”the feature selection wizard can prompt or otherwise guide a user to specify components of the first screen of the mobile ].
generating, by the processor, a user interface based on the identified application and the received at least one selection [(e.g. see Straub paragraphs 0243, 0249, 0252, 0254) ”At 980 the mobile application is deployed. The user can test the application using a testing application deployed on a target device, or as a native application deployed on a target device … the application definition wizard can prompt or otherwise guide a developer to finalize details of the new application … this screen be updated in real time for limited purposes. For instance, a "New Screen Wizard" may allow a user to incrementally build up a mobile screen (i.e. configure what UI makes up the mobile screen) and configure parts of the UI … the runtime can respond to user configuration to (in real time) update the UI based on just that configuration”].

Straub does not specifically teach wherein the list of selectable features includes at least one from among a modal button, a file input button, a loading spinner, a loading fidget spinner, an inbox notification, a color-coded message notification, and a color-coded success notification.  However, in the same field of invention, Baugh teaches:
wherein the list of selectable features includes at least one from among a modal button, a file input button, a loading spinner, a loading fidget spinner, an inbox notification, a color-coded message notification, and a color-coded success notification [(e.g. see Baugh paragraph 0253, 0261, 0266, 0342, 0369, 0510) ”In order to create an application within the designer workspace, a user may first select components by selecting the Components button. Selecting the Components button may expand a drop down list of component categories. Component categories may include Digital Logic, Converters, Input/Output, Hardware, User Interface, and Miscellaneous, as shown in FIG. 5. Selecting each component category in the drop down listing may expand or collapse that component category to further list the components within that component category. FIG. 5 illustrates all the component categories as expanded thus displaying all components within each component category. A user may select a component from this drop down menu by dragging the component from the drop down menu into the designer workspace … the Button component is selected and dragged to the Default Activity window because the Button component is ].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.
Therefore, considering the teachings of Straub and Baugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

As for dependent claim 4, Straub and Baugh teach the method as described in claim 1 and Straub further teaches:
wherein the list of selectable features includes at least one programmable coding feature [(e.g. see Straub paragraphs 0245, 0246, 0258) ”FIGS. 14A and 14B illustrates user interface 1400 that provide a developer with a set of attributes 1410 that define the new mobile application. As shown in FIG. 14A, attributes 1410 include an application name, a description, a target device type (e.g., phone, tablet, etc.), an icon … the application definition wizard can prompt or otherwise guide a developer to specify a type of first screen for the mobile application. In one aspect, a developer can be presented with a set of screen types, such as simple screen, a screen with top tabs, a screen with bottom tabs, a screen with ].

As for dependent claim 5, Straub and Baugh teach the method as described in claim 4, but Straub does not specifically teach the following limitation.  However, Baugh teaches:
wherein the at least one programmable coding feature includes at least one from among, a children feature display feature, a matching list items features, a code controller feature, an active function calls feature, a group item reset features, a dynamic Javascript references feature, a controller initialization feature, a drop-down menu feature, an invert feature display feature, a user input validation feature, an agnostic database connectivity validation feature, and a dynamic framework modules feature [(e.g. see Baugh paragraph 0253, 0448, 0449) ”In order to create an application within the designer workspace, a user may first select components by selecting the Components button. Selecting the Components button may ].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.
The motivation to combine is the same as that used for claim 1 above.

claim 8, Straub and Baugh teach the method as described in claim 1 and Straub further teaches:
further comprising generating an integration platform that facilitates a connection with at least one from among a database, and an external network [(e.g. see Straub paragraph 0224) ”Connectors module 830 provides developers with one or more tools, user interfaces, wizards, etc. to design, test, implement, deploy, and manage connections with other databases, applications, cloud-based applications and services, or external APIs. A developer can create one or more connections that make it possible for mobile applications to interact with other types of services, external applications or database, third-party APIs, or the like”].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.

As for dependent claim 10, Straub and Baugh teach the method as described in claim 8 and Straub further teaches:
further comprising using the integration platform to perform a feature addition by generating at least one from among an extension and an automatic application integration [(e.g. see Straub paragraphs 0057, 0230) ”ADF may also implement a plugin such as Apache Cordova plugin to access device features such as a camera, Global Positioning System ("GPS"), contacts, etc. … In some embodiments, a partner ].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.

As for independent claim 11, Straub and Baugh teach an apparatus.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 14, Straub and Baugh teach the apparatus as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Straub and Baugh teach the apparatus as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Straub and Baugh teach the apparatus as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

claim 20, Straub and Baugh teach the apparatus as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Sitaraman et al. (US 2019/0065444 A1).

As for dependent claim 6, Straub and Baugh teach the method as described in claim 1, but do not specifically teach wherein the generating the user interface comprises interacting with Vue.  However, in the same field of invention, Sitaraman teaches:
wherein the generating the user interface comprises interacting with Vue [(e.g. see Sitaraman paragraph 0135) ”a fully client-side framework and addresses some of the challenges encountered in developing single-page applications. However, the present teachings admit of any other capable web development framework without departing from its principles. These include … Vue.js”].
Therefore, considering the teachings of Straub, Baugh and Sitaraman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generating the user interface comprises interacting with Vue, as taught by Sitaraman, to the teachings of Straub and Baugh it allows for rapidly and efficiently creating production quality web content at high throughput which 

As for dependent claim 16, Straub and Baugh teach the apparatus as described in claim 11; further, claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Do et al. (US 2019/0065232 A1).

As for dependent claim 9, Straub and Baugh teach the method as described in claim 8, but do not specifically teach wherein the integration platform is configured to perform an integration function by using YAML Aint Markup Language (YML).  However, Do teaches:
wherein the integration platform is configured to perform an integration function by using YAML Aint Markup Language (YML) [(e.g. see Do paragraph 0029) ”the virtual application injection component 110 is subscribed to the structured communication medium 140 and receives the configuration data for the virtual application 130 via the structured communication medium 140. In one embodiment, the configuration data is formatted using a known data representation format such as … YAML Ain't Markup Language (YAML)”].


As for dependent claim 19, Straub and Needham teach the apparatus as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Thangeswaran et al. (US 2020/0133982 A1).

As for dependent claim 7, Straub and Baugh teach the method as described in claim 1 and Straub further teaches:
performing a HyperText Markup Language (HTML) instantiation operation, using JavaScript to perform an automatic scripting injection, and performing a style sheet configuration operation [(e.g. see Straub paragraphs 0162, 0172) ”At runtime, the JavaScript engine in the Web View renders MAF AMX view definitions into HTML5 and JavaScript … MAF is a ].

Straub and Baugh do not specifically teach wherein the generating the user interface comprises performing an Angular JS integration.  However, in the same field of invention, Thangeswaran teaches:
wherein the generating the user interface comprises performing an Angular JS integration [(e.g. see Thangeswaran paragraph 0105) ”The AngularJS modules 314 may include the core UI framework on AngularJS. The module may provide settings providers, UI directives and services. This is an independent AngularJS library/module, which can be used by the portal or any web application view to create and render dashboards based on configuration”].
Therefore, considering the teachings of Straub, Baugh and Thangeswaran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generating the user interface comprises performing an Angular JS integration, as taught by Thangeswaran, to the teachings of Straub and Baugh because using libraries that can be easily and efficiently incorporated improves the efficiency in dashboard development and deployment (e.g. see Thangeswaran paragraphs 0042, 0043).

claim 17, Straub and Baugh teach the apparatus as described in claim 11; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 26 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“each of the cited references fail to disclose or suggest the [amended elements of claims 1, 5, 6, 9, 11, 15, 16 and 19].” (Pages 8-11).].

The argument described above, in paragraph number 8, with respect to the newly changed scope of the limitations of the independent and dependent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2019/0286462 A1 issued to Bodnick et al. on 19 September 2019.  The subject matter disclosed therein is pertinent to that of claims 1, 4-11 and 14-20 (e.g. admin customizable user interface creation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174